Title: From John Adams to Timothy Pickering, 23 April 1800
From: Adams, John
To: Pickering, Timothy



Gentlemen
Philadelphia April 23, 1800

The President of the United States proposes to the Consideration of the heads of Departments a Subject which although at first view it may appear of inconsiderable Moment, will upon more mature reflection be found to be of some difficulty but of great importance to the honor Dignity and Consistency of the Government.
In every Government of Europe I believe there is a Gazette in the Service of the Government, and a Printer Appointed, acknowledged and avowed by it. In every regular Government at least. The Gazette of France before the Revolution answered the same Purpose with the London Gazette in England. Mr Strahan is appointed the Kings Printer by Patent and is the Editor of the London Gazette. This Gazette is Said by Lawyers and Judges to be prima facie evidence, in Courts of Justice, of matters of State and of public Acts of the Government. As it is published by the Authority of the Crown, it is the usual Way of notifying Such Acts to the public; and therefore is intitled to credit in respect to such matters. It is a high misdemeanor to publish any Thing as from Royal Authority which is not so. The Gazette is evidence of the Kings Proclamations: even the Articles of War printed by the Kings Printer, are good Evidence of those Articles. Addresses of the Subjects in Bodies or otherwise of the King and his Answers are considered as matters of State when published in the Gazette, and are proved by it, prima facie in the Kings Court, in Westminster Hall. The Gazette is Said to be an authoritative means of proving all Acts relating to the King and the State. Justice Butler, Asserts that every Thing which relates to the King as King of Great Britain &c, is in its nature public, and that any Thing a Gazette which contains any Thing done by his Majesty in his Character of King, or which has passed through his Majestys hands, is admissible Evidence in a Court of Law to prove Such Thing.
Without running a Parellell between the President of the United States and the King of England, it is certain that the honor Dignity and Consistency of Government is of as much importance to the People, in one Case as the other. The President must issue Proclamations, Articles of war Articles of the Navy, and must make appointments in the Army Navy, Revenue and other Branches of public Service and these ought all to be announced by Authority in some acknowledged Gazette. The Laws ought to be published in the same.
It is certain that a Presidents Printer, must be restrained from publishing Libells and all Paragraphs offensive to Individuals public Bodies or foreign Nations; but need not be forbid Advertisements. The Gazette need not appear more than once or twice a week.
Many other Considerations will occur to the Minds of the Secretaries
The President requests their opinion
1 Whether a Printer can be appointed by the President either with or without the Advice and Consent of the Senate?
2. Whether a Printer can be obtained, without Salary or Fees, for the Profit which might be made by such a Gazette?
3. Where shall We find such a Printer.
It is certain that the present desultory manner of publishing the Laws, Acts of the President, and proceedings of the Executive departments is infinitely disgraceful to the Government and Nation and in all Events must be altered.

John Adams